DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on 5/11/2022 with respect to the amended claims have been acknowledged and are moot in view of a new ground of rejection.  Currently claims 1, 2, and 4-21 are rejected and claim 3 is cancelled.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


41066..	Claims 1, 2, 4-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US Patent: 11,023,188) and in further view of Kawabata et al (US Pub: 2017/0116503).
Regarding claim 1 (currently amended), Yamasaki teaches: A method for managing a plurality of printing devices within a printing system, the method comprising: receiving device information for each of the plurality of printing devices, wherein the device information includes status of components within each of the printing devices [col 9: lines 4-47]; 5subscribing to receive device update status information and pending job information from each of the plurality of printing devices, wherein the device update status information and pending job information is stored with the device information for each of the plurality of printing devices [col 9: lines 47-54]; detecting a status change for one of the components within a first printing device of 10the plurality of printing devices; updating the device information for the first printing device [col 6: lines 8-32; col 10: line 29-53]; parsing a print job queue for the first printing device to update the pending job information, wherein at least one print job is in the print job queue will change a status of the first printing device; 15determining the at least one print job will cause a first potential error related to the changed status of the first printing device [col 6: lines 38-47]; receiving a new print job for the printing system; determining that the new print job will not occur according to the first potential error at the first printing device based on the device information, device update status information, 20or pending job information of the first printing device [col 6: lines 44-58]; identifying a second printing device of the plurality of printing devices; determining the new print job will not result in a second potential error at the second printing device based on its device information, device update status information, and pending job information of the second printing device; and 25sending the new print job to the second printing device [col 7: lines 14-42].  
Yamasaki assign a priority to an error in terms of whether the error is possible to be handled in [col 11: lines 22-29].  In the same field of endeavor, Kawabata et al further teaches: assigning a priority to the first potential error based on error categories preset by a managing server within the printing system [p0051, p0052 (Degree of seriousness of error determines its priority.)].  Therefore, given Kawabata et al’s prescription on predetermined error classification, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to assign a priority/degree of seriousness to a potential error based on its classification for error management so that a proper action or replacement can be arranged for improving overall efficiency.  

Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamasaki further teaches: The method of claim 1, further comprising sending a notification regarding the first potential error at the first printing device [fig. 7: 714, 722, 742].

Regarding claim 4 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamasaki further teaches: The method of claim 1, further comprising determining a warning status for the first printing device based on the at least one print job in the print job queue and the resource or the component [col 11: lines 22-26].

Regarding claim 6 (original), the rationale applied to the rejection of claim 4 has been incorporated herein.  Yamasaki further teaches: The method of claim 4, further comprising identifying the second printing device based on the device information and the job information for the new print job [col 3: lines 49-56, col 4: lines 31-36].

Regarding claims 7 (original) and 8 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamasaki further teaches: The method of claim 1, further comprising determining a print-halting category for the first potential error in the first printing device and further comprising initiating a fix of the first potential error in the first printing device based on the print-halting category [col 6: lines 8-32].

Regarding claim 21 (new), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamasaki further teaches:  The method of claim 1, further comprising: determining the at least one print job will not result in the second potential error at the second printing device based on its device information, device update status information, and pending job information of the second printing device; and redirect the at least one print job to the second printing device with intervention from a user [col 13: lines 1-33, lines 59-67; col 14: lines 1-26 (Pressing “transfer” button is user intervention.)].

51066..	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US Patent: 11,023,188) and Kawabata et al (US Pub: 2017/0116503); and in further view of Kim (EP 2827239 A1).
Regarding claim 5 (currently amended), the rationale applied to the rejection of claim 4 has been incorporated herein.  Yamasaki and Kawabata et al further teaches: The method of claim 4, further comprising applying a threshold to the warning status 5to determine a presence of the first potential error in the first printing device, wherein the threshold is pre-determined by the managing server within the printing system [Yamasaki: col 11: lines 21-27 (Whether it is possible to handle by user is the threshold.); Kawabata: p0051 (Degree of seriousness is the threshold.)].  
For a redundant teaching in the same field of endeavor, Kim also applies a pre-determined threshold to a warning status to determine a presence of an error in [p0043-p0048].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to apply a predetermined threshold to a warning status for determining a presence of a potential error in order to properly manage printing job/data.

61066..	Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US Patent: 11,023,188) and in further view of Kurihara (JP Pub: 2004280214) and Kim (EP Pub: 2827239 A1).
Regarding claim 9 (currently amended), Yamasaki teaches: A method of managing print jobs using a plurality of printing devices, the method comprising: obtaining from each printing device of the plurality of printing devices 15job information about one or more print jobs pending at the printing device [col 5: lines 38-42], error information about one or more errors on the printing device, warning information about one or more warnings on the printing device [col 5: lines 60-67, col 6: lines 1-17, col 11: lines 22-29], and function information about one or more functions available at the printing device [col 9: lines 44-45, 57-62]; 20 receiving a print job of a document, wherein the print job specifies resources needed to complete printing of the document; determining the resources for the print job will cause an error condition at one or 25more printing devices of the plurality of printing devices using the job information [col 9: lines 55-67, col 10: lines 1-38, col 12: lines 66-67, col 13: lines 1-2]; determining a printing device from the plurality of printing devices to receive the print job of the document according to the function information of each printing device and 35the error priority order, wherein the printing device processes the print job without causing the error condition; sending the print job to the printing device; and updating the job information for the printing device [col 8: lines 4-17, col 15: lines 45-55].
Yamasaki assign a priority to an error in terms of whether the error is possible to be handled in [col 11: lines 22-29].  In the same field of endeavor, Kurihara teaches: determining an error priority order of the plurality of printing devices based on the error information and the warning information; and updating the error priority order based on the error condition at the one or more printing devices [p0113, p0117].  Therefore, given Kurihara’s prescription on setting and updating priority order of errors occurred associated with a print job, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to set and update errors of a printing device in priority orders based on corresponding importance for proper action or replacement.  
In the same field of endeavor, Kim teaches error categories: wherein the error priority order is determined based on error categories preset by a managing server of the plurality of printing devices, wherein the error categories include Error, Potential Errors, High-Priority Warning, Medium-Priority Warning, and Low-Priority Warning; and wherein the error condition is determined by the error categories, and a threshold pre-determined by the managing server of the plurality of printing device is applied to the error categories to determine a presence of the error condition [p0058-p0065, p0069, p0072 (Different level determines different priority.)].  Notice “information level”, “warning level”, and “severe level” can be considered as low, medium, and high priority warning.  The severe level can also mean an error whereas the warning and the information levels indicate potential errors. As further prescribed by Kim in p0072: “although as a non-limiting example, an error state level is classified into three levels… but the error state level may include one or more levels which the one or more levels may be further subdivided.” 
Therefore, given Kim’s prescription on performing different operation according to error condition based on error categories and Kurihara’s teaching on updating error priority order, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to set error priority order based on error category/severity for setting various operations for more efficient printing process.  

Regarding claim 510 (original), the rationale applied to the rejection of claim 9 has been incorporated herein.  Kurihara further teaches:  The method of claim 9, further comprising modifying the error priority order for the plurality of printing devices using historical data of each printing device [p0109-p0118].

Regarding claim 11 (original), the rationale applied to the rejection of claim 9 has been incorporated herein.  Yamasaki further teaches:  The method of claim 9, further comprising querying each of the plurality of printing devices for the job information, 10the error information, the warning information, and the function information from each of the respective printing device [col 5: lines 60-67, col 6: lines 1-7, col 9: lines 17-47].

Regarding claim 12 (original), the rationale applied to the rejection of claim 9 has been incorporated herein.  Yamasaki further teaches:  The method of claim 9, wherein the job information for each of the plurality of printing devices includes a print job queue having at least one pending print job for 15processing at the respective printing device [fig. 7].

Regarding claim 13 (original), the rationale applied to the rejection of claim 12 has been incorporated herein.  Yamasaki further teaches:  The method of claim 12, further comprising parsing the at least one pending print job at each of the plurality of printing devices [col 15: lines 61-67, col 16: lines 1-15].

Regarding claim 14 (original), the rationale applied to the rejection of claim 13 has been incorporated herein.  Yamasaki further teaches:  The method of claim 13, further comprising determining needed resources specified by the at least one pending print job in the print job queue at each of the plurality of printing 20devices [col 9: lines 48-67, col 10: lines 1-3].

Regarding claim 15 (original), the rationale applied to the rejection of claim 14 has been incorporated herein.  Yamasaki further teaches:  The method of claim 14, further comprising determining that using the needed resources for the at least one pending print job in the print job queue at each of the plurality of printing devices will cause the error condition based on the print job of the document [col 9: lines 48-67, col 10: lines 1-3].

Claim 16 (currently amended) has been analyzed and rejected with regard to claim 9.  It would have been obvious to an ordinary skilled in the art to repeat the process or method applied to a first printing device on a second printing device.  The teaching of Yamasaki on selecting the most suitable printing device based on the least error condition [col 13: 59-67 and col 14: lines 1-8 and 39-65], the disclosure of Kurihara on prioritizing error conditions, and the prescription of Kim on a pre-determined threshold to a warning status for determining a presence of an error in a particular category [p0043-p0048] would have made it obvious to a skilled in the art to send the print job to one of the first printing device and the second printing device based on the error priority order and the function information for each printing device so as to reduce downtime as suggested by Yamasaki.

Regarding claim 17 (original), the rationale applied to the rejection of claim 16 has been incorporated herein.  Yamasaki further teaches:  The method of claim 16, further comprising parsing the at least one pending print job in the first print queue to determine the first job information and 20parsing the at least one pending print job in the second print queue to determine the second job information [col 15: lines 61-67, col 16: lines 1-15].  

Regarding claim 18 (original), the rationale applied to the rejection of claim 16 has been incorporated herein.  Yamasaki further teaches:  The method of claim 16 further comprising compiling first data analytics for the first printing device and compiling second data analytics for the second printing device [col 9: lines 17-47].

Regarding claim 19 (original), the rationale applied to the rejection of claim 18 has been incorporated herein.  Yamasaki further teaches:  The method of claim 18, wherein determining whether the resources specified by the 25print job will cause the first potential error condition includes applying the first data analytics for the first printing device [col 9: lines 48-67, col 10: lines 1-3].

Regarding claim 20 (original), the rationale applied to the rejection of claim 18 has been incorporated herein.  Yamasaki further teaches:  The method of claim 18, wherein determining whether the resources specified by the print job will cause the second potential error condition includes applying the second data analytics for the second printing device [col 9: lines 48-67, col 10: lines 1-3].

Conclusion
7.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674